ORDER GRANTING DEFENDANT JMC’S MOTION TO DISMISS
(Docket No. 29)
IRENAS, Senior District Judge:
This matter having appeared before the Court upon Defendant JMC Recycling Systems, Ltd.’s (“JMC”) Motion to Dismiss for Lack of Personal Jurisdiction (Docket No. 29); the Court having considered the submissions of the parties; for the reasons set forth in the accompanying Opinion issued on even date herewith, which findings of fact and conclusions of law are incorporated herein by reference; and for good cause appearing;
IT IS on this 10th day of April, 2015,
ORDERED THAT:
(1) Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction is hereby GRANTED. Plaintiffs claims against JMC, along with Defendants/Cross-Claimants Dr. Copper’s and Strip Technology’s cross- ' claims against JMC, are hereby DISMISSED.
(2) Defendant JMC’s cross-claims against Defendants Strip Technology and Dr. Copper are hereby DISMISSED.
(3) Only Counts II, III, IV, V and VT of Plaintiffs Complaint, as related to Strip Technology, shall remain in this case.
(4) The Clerk of the Court is hereby ordered to TERMINATE JMC AS A PARTY in this case.